713 N.W.2d 773 (2006)
475 Mich. 858
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ryan William OLSON, Defendant-Appellant.
Docket No. 129257. COA No. 259872.
Supreme Court of Michigan.
May 24, 2006.
On order of the Court, the application for leave to appeal the June 24, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Genesee Circuit Court for resentencing. The circuit court determined that the defendant's sentencing guidelines were misscored and that the applicable guidelines range was lower than the one within which the defendant was originally sentenced. Under these circumstances, resentencing is required. People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006). On remand, the court shall sentence defendant within the appropriate sentencing guidelines range, or articulate on the record a substantial and compelling reason for departing from the sentencing guidelines range in accordance with People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 *774 (2003). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.
We do not retain jurisdiction.
WEAVER, J., dissents and states as follows:
For the reasons set forth in the dissenting opinion that I joined in People v. Francisco, 474 Mich. 82, 711 N.W.2d 44 (2006), I would deny leave to appeal rather than remand for resentencing.